PER CURIAM:
The Petition for Rehearing is granted.
This case was originally decided on the basis of Canal Barge Co. v. Griffith, 480 F.2d 11 (5th Cir. 1973), which held that there could be no recovery for loss of love and affection in a death action brought under the general maritime law.
Plaintiffs have requested rehearing in the light of Sea-Land Services, Inc. v. Gaudet, 414 U.S. 573, 94 S.Ct. 806, 39 L.Ed.2d 9 (1974). In McDonald v. Federal Barge Lines, Inc., 496 F.2d 1376 (5th Cir. 1974), this Court in effect held that Sea-Land Services overruled that aspect of Canal Barge.
Defendants have requested that if rehearing is granted, they be given an opportunity to argue the liability questions raised by way of cross-appeal. When this case was originally decided, it had not seemed necessary to reach these issues in view of our determination of the damage issue under the rationale of Canal Barge. It now appearing that such issues should be decided on the oral argument calendar, rather than the summary calendar,
It is ordered that this appeal, including the cross-appeal, be set for oral argument as if the case had been originally screened for oral argument rather than the summary calendar. The Clerk shall set a briefing schedule for the filing of supplemental briefs.